UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6519



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOS ALBERTO PEREZ-FULGENCIO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (5:01-cr-30058-FFF; 7:05-cv-00235-sgw)


Submitted:   June 16, 2006                 Decided:   June 26, 2006


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Alberto Perez-Fulgencio, Appellant Pro Se.           Ray B.
Fitzgerald,   Jr.,  OFFICE   OF  THE   UNITED STATES      ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlos   Alberto     Perez-Fulgencio       seeks    to    appeal    the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000)    motion.      The    district   court   referred      this   case     to   a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                   The

magistrate judge recommended that relief be denied and advised

Perez-Fulgencio that the failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.           Despite this warning, Perez-

Fulgencio     failed     to     object    to     the    magistrate       judge’s

recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.              Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).       Perez-Fulgencio has waived appellate review by

failing to timely file specific objections after receiving proper

notice.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                       DISMISSED


                                     - 2 -